Dausman, J.
This action was instituted by the relatrix to recover a penalty under §8377 Burns 1914, Acts 1895 p. 167. The jury returned a verdict to the effect that appellant fraudulently entered into a marriage with relatrix with intent to avoid and escape the consequences of a prosecution for bastardy and also a prosecution for criminal seduction, which prosecutions were then pending against him. Thereupon the court rendered judgment against appellant in the sum of $200 and that appellant be imprisoned in the county jail until said sum be paid or replevied or until he be released by due process of law. The only error assigned is the ruling on the motion for a new trial, and the only contention presented is that the court erred in its charge to the jury.
We have carefully considered all the instructions, and we find no reversible error therein. §700 Burns 1914, §658 R. S. 1881. Judgment affirmed.